40 U.S. 407 (____)
15 Pet. 407
THE UNITED STATES, PLAINTIFFS IN ERROR,
v.
JOHN FITZGERALD AND HIPOLITE FITZGERALD, DEFENDANTS IN ERROR.
Supreme Court of United States.

*409 The case was argued by Mr. Gilpin, Attorney General, for the United States; and by Mr. Bell, for the defendants in error.
*418 Mr. Justice M`KINLEY delivered the opinion of the Court.
This is a petitory action brought by the plaintiffs, in the Circuit Court of the United States for the Eastern District of Louisiana, to recover one hundred and sixty acres of land, claimed by the defendants under the pre-emption law of the 19th of June, 1834. In their petition the plaintiffs allege, that the defendants, under the pretence that they were entitled to section number 8, containing one hundred and sixty acres in township 24 of range 30, by right of pre-emption, on the 18th day of June, 1836, entered it with the Register of the Land Office at New Orleans; that the defendant, John Fitzgerald, took possession of the land as an officer of the customs, by direction of the Collector at New Orleans, and not as a settler; and that the land had, long previous to the entry, been appropriated for public purposes, and attached to the custom house at New Orleans.
The defendants admit in their answer, that John Fitzgerald was an officer of the customs, and discharged the duties of boarding officer at the south-west pass; where, finding no accommodations or dwelling provided for them by the United States, they were under the necessity of procuring one for themselves, in which they expended their own money. That having complied with all the requisitions of the laws of the United *419 States granting pre-emption rights, they entered the said tract of land; and insist that, by the laws of the United States, they are entitled to it.
It was proved on the trial that the defendant, John Fitzgerald, had been appointed, by the Secretary of the Treasury, Inspector of Customs for the District of Mississippi; and, by the Collector at New Orleans, he had been appointed boarding officer, at south-west pass, on the Mississippi river, and put into possession of the tract of land in controversy, which had been occupied by former boarding officers. The Collector was not instructed, by the Treasury Department, to place the boarding officer on that tract of land, nor was he bound to reside there; but might reside at any other place, convenient for the discharge of his duties. The Collector had never requested that this land should be reserved for the use of the boarding officer. A letter from the acting Commissioner of the General Land Office, dated the 3d of November, 1836, directed to the Register of the Land Office, at New Orleans, stating that the Secretary of the Treasury had directed that this tract of land should be reserved from sale, for the use of the custom house at New Orleans, and requesting the Register to note upon his plats that it was so reserved from sale, and to give notice of the fact to the defendants, was also read as evidence.
The defendants proved that they had made proof of their possession and cultivation of the tract of land in controversy before the Register and Receiver, according to law, and had entered it with the Register and paid the purchase money. Whereupon the Court below, according to the usual form of rendering judgment in such cases in Louisiana, decreed that the defendants be quieted in their possession of the premises in dispute, and that the plaintiffs take nothing by their petition.
To reverse this judgment, the United States have prosecuted this writ of error. Two objections have been taken to the judgment.
1. The defendant, John Fitzgerald, being in the service of the United States while residing on the public land, could not by cultivation and possession acquire a right of pre-emption; and if he could, this land was not subject to pre-emption, it having been appropriated to public use.
*420 2. The Court had no power to quiet the defendants in their possession of the premises in dispute, the fee in the land being in the United States.
No law has been produced to show that an officer of the United States is deprived of the benefit of the pre-emption laws; nor do we know of any law which deprives him of the right to acquire a portion of the public land, by any mode of purchase common to other citizens. Had this tract of land been severed from the public domain by a legal appropriation of it, for any public purpose, Fitzgerald could have acquired no right to it by cultivation and possession; not because he was an officer of the United States, but because the land would not have been subject to the pre-emption law.
Was this land so appropriated? The pre-emption law of the 19th of May, 1830, which was revived by the act of the 19th of June, 1834, declares that the right of pre-emption shall not extend to any land which is reserved from sale by act of Congress, or by order of the President, or which may have been appropriated for any purpose whatever. 4 Story's Laws United States, 2213. The first section of the act of the 19th of June, 1834, gives to every settler or occupant of the public lands, prior to the passage of that act, who was then in possession and cultivated any part thereof in the year 1833, all the benefits and privileges provided by the act, entitled an act to grant pre-emption rights to settlers on the public lands, approved the 29th of May, 1830, and which act was thereby revived. The reservation and appropriation mentioned in the act of the 29th of May, 1830, must have been valid and subsisting at the date of the act of the 19th of June, 1834, to deprive the defendants of their right of pre-emption.
It cannot be pretended that the land in controversy was reserved from sale by any act of Congress, or by order of the President, unless the direction of the Secretary of the Treasury to reserve it from sale, several months after it had been actually sold and paid for, could amount to such an order. As no reservation or appropriation of the land made after the right of the defendants accrued under the act of the 19th of June, 1834, could defeat that right, it is useless to inquire into the authority by which the Secretary of the Treasury attempted to make the reservation.
*421 The remaining question, under the first objection is, whether there had been any appropriation of this land for any purpose whatever, prior to the passage of the act, of the 19th of June, 1834. No appropriation of public land can be made for any purpose, but by authority of Congress. By the third section of the fourth article of the Constitution of the United States, power is given to Congress to dispose of and make all needful rules and regulations respecting the territory, or other property belonging to the United States. As no such authority has been shown to authorize the collector at New Orleans to appropriate this land to any use whatever, it is wholly useless to inquire whether his acts, if they had been authorized by law, would have amounted to an appropriation.
But it has been contended, in argument, that the act of the 3d of March, 1831, authorizing the erection of a lighthouse at the mouth of the south-west pass, was an appropriation of this land for that purpose. By the plat, found in the record, it appears that there are between forty and fifty tracts of land, containing one hundred and sixty acres each, including the tract in controversy, all fronting on the south-west pass. If the act had directed that the lighthouse should be built on this particular tract, according to the decision of this Court in the case of Wilcox v. Jackson, 13 Peters, 498, it would have been such an appropriation within the meaning of the act of the 29th of May, 1830, as would have deprived the defendants of their right of pre-emption. But the same plat shows that the lighthouse was built on Wagoner's Island, which appears to be at the mouth of the south-west pass, and not included or connected with this or either of the other tracts of land exhibited on the plat. From this examination of the case, it is clear that the land in controversy was neither reserved from sale nor appropriated to any purpose whatever.
As the United States have placed their right to recover in this case upon the single ground that the land was not subject to the pre-emption right of the defendants, because it had been previously appropriated for the use of the officers attached to the custom house at New Orleans, that point being decided against them, they ought not to prevail upon the second objection urged against the judgment; even if the judgment *422 were technically defective; but it being in the usual form of judgments, in the Courts of Louisiana, and not inconsistent with the justice of the case, we think it ought not to be disturbed.
It has, however, been suggested that fraud has been practised, in some way, by the defendants, in obtaining the land in controversy. Every thing on the face of the record appears to have been perfectly fair; and, as far as we can perceive, the defendants are legally entitled to a patent for the land. But if fraud has been practised upon the plaintiffs, the Courts of Chancery are open to them to seek a recision of the contract.
The judgment of the Court below is affirmed.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this Court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, affirmed.